Case: 17-10015   Date Filed: 07/13/2017   Page: 1 of 6




                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 17-10015
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:16-cr-20195-UU-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

EDDIE GRIFFIN,

                                                           Defendant-Appellant.
                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                (July 13, 2017)

Before ROSENBAUM, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Based on a written plea agreement, Eddie Griffin pled guilty to one count of

conspiracy to commit Hobbs Act robberies and one count of Hobbs Act robbery,
              Case: 17-10015    Date Filed: 07/13/2017   Page: 2 of 6


all in violation of 18 U.S.C. § 1951(a), and one count of brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c). In exchange

for his guilty plea, the government agreed to dismiss the remaining counts charged

in the indictment, to recommend a sentence reduction for acceptance of

responsibility, and to recommend a total sentence between 180 and 262 months of

imprisonment. That range included the mandatory consecutive term of 7 years of

imprisonment for the § 924(c) brandishing count.

      Griffin’s plea agreement contains a waiver of his appellate rights. In the

waiver, Griffin agreed to “waive[] all rights conferred by Sections 3742 and 1291

to appeal any sentence imposed . . . or to appeal the manner in which the sentence

was imposed,” unless the sentence exceeded the statutory maximum or was the

result of an upward departure or an upward variance from the guideline range

established by the court at sentencing. Griffin would also be released from the

waiver if the government appealed his sentence. By signing the agreement, Griffin

acknowledged that he had discussed the appeal waiver with his attorney.

      During Griffin’s plea colloquy, the district court summarized the terms of

the plea agreement, including the appeal waiver. Asked if there was “anything

about those terms and conditions or any other term and condition of the plea

agreement” that he did not understand, Griffin responded, “No, Your Honor.”

Later, the court confirmed that Griffin understood that his appeal rights were

                                        2
              Case: 17-10015     Date Filed: 07/13/2017   Page: 3 of 6


limited to those set forth in the plea agreement. Ultimately, the district court found

that Griffin’s plea was knowing and voluntary and so accepted his guilty plea.

      At sentencing, the district court determined that Griffin was a “career

offender” under the United States Sentencing Guidelines. See U.S.S.G. § 4B1.1.

As a result of that status, Griffin’s guideline range for the Hobbs Act offenses

increased to 262 to 327 months of imprisonment from 37 to 46 months of

imprisonment. See U.S.S.G. § 4B1.1(c). The brandishing offense required an

additional, consecutive term of at least 84 months of imprisonment. Griffin asked

for a total sentence of 180 months, while the government sought the maximum

total sentence it could ask for under the plea agreement: 262 months. The district

court, varying below the guideline range, sentenced Griffin to a total term of 216

months of imprisonment, consisting of 132-month concurrent terms as to the

Hobbs Act offenses and a consecutive term of 84 months as to the brandishing

offense.

      Griffin filed this appeal, arguing that the 216-month total sentence of

imprisonment is greater than necessary to serve the purposes of sentencing. The

government has moved to dismiss the appeal on the basis of the sentence appeal

waiver in Griffin’s plea agreement. In response to the government’s motion to

dismiss, Griffin contends that the appeal waiver is unenforceable because the



                                          3
              Case: 17-10015    Date Filed: 07/13/2017   Page: 4 of 6


transcript of the plea colloquy shows that Griffin did not understand the full

significance of the waiver.

      We review the validity of a sentence appeal waiver de novo. United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). An appeal waiver will be

enforced according to its terms so long as it was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To establish that the waiver

was made knowingly and voluntarily, the government must show either that: (1)

the district court specifically questioned the defendant about the waiver during the

plea colloquy; or (2) the record makes clear that the defendant otherwise

understood the full significance of the waiver. Bushert, 997 F.2d at 1351.

      Here, we grant the government’s motion to dismiss because Griffin

knowingly and voluntarily waived his right to appeal his sentence. During the plea

colloquy, the court specifically questioned Griffin about the sentence appeal

waiver. The court read the language of the appeal waiver almost verbatim and

correctly explained the terms of the waiver, including the waiver’s two exceptions

and the one instance in which Griffin would be released from the waiver provision.

Griffin indicated that there was nothing about the terms of the waiver that he did

not understand. He also indicated that he understood that the only appeal rights he

had were those set forth in his plea agreement, which Griffin had acknowledged

                                         4
              Case: 17-10015     Date Filed: 07/13/2017   Page: 5 of 6


discussing with his attorney by signing the agreement. So, in sum, the court

specifically questioned Griffin about the waiver during the plea colloquy, and other

aspects of the record, including the plea agreement itself, show that he understood

that he was giving up his right to appeal his sentence. See id.

      Griffin’s arguments against the validity of the waiver are unavailing. While

Griffin initially expressed some confusion about the maximum sentence he could

receive, he ultimately indicated after a discussion with the court that he understood

the potential penalties. And at no point did he express confusion about the terms

of the appeal waiver.

      In addition, although Griffin may not have been specifically informed at the

plea colloquy that he would be barred from challenging his career-offender status,

the plea agreement itself raised the possibility that Griffin would be determined a

career offender, and Griffin knowingly and voluntarily waived his right to

challenge the guideline range as established by the court at sentencing. Because

appeal waivers are entered into before sentencing and before the preparation of the

presentence investigation report, there is always a chance that a defendant will not

have fully anticipated a precise issue he may be barred from raising. But that

uncertainty does not render the terms to which he agreed any less knowing or

voluntary. And even “a vigorous dispute about an issue during the sentencing

proceedings does not preserve that issue for appeal when the terms of the appeal

                                          5
              Case: 17-10015     Date Filed: 07/13/2017   Page: 6 of 6


waiver do not except it from the waiver.” Bascomb, 451 F.3d at 1296; see United

States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right

to appeal “includes waiver of the right to appeal difficult or debatable legal issues

or even blatant error”).

      Because the appeal waiver in Griffin’s plea agreement is enforceable and his

current challenge to the substantive reasonableness of his sentence does not fall-

within one of the waiver’s exceptions, we GRANT the government’s motion to

dismiss on the basis of the appeal waiver.

      DISMISSED.




                                         6